OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), on defendants’ appeal, order reversed, without costs, plaintiffs’ motion for summary judgment denied, defendants’ cross motion for summary judgment granted, judgment granted declaring that Judiciary Law §§ 221-e and 221-d, insofar as challenged here, are constitutional and complaint otherwise dismissed. The significant differences in case filings and dispositions provide a rational basis for the challenged disparity (see, Barr v Crosson, 95 NY2d 164; D’Amico v Crosson, 93 NY2d 29; Henry v Milonas, 91 NY2d 264). Plaintiffs’ cross appeal is dismissed, without costs, as untimely (CPLR 5513 [a]).
Concur: Judges Levine, Ciparick, Wesley, Rosenblatt and Pigott.* Taking no part: Chief Judge Kaye and Judge Smith.

 Designated pursuant to NY Constitution, article VI, § 2.